Judge Phillips
dissenting.
In my opinion the statement by the majority that the evidence shows that defendant did not control the speakers that fell on plaintiff is incorrect. The speakers, which were about 2 and V2 feet high and weighed 3 or 4 hundred pounds, were situated where defendant directed. Defendant’s own evidence was that the bands were “given an area where they could set their speakers up,” and that they were told, “Here’s the stage, and set up your equipment and your speakers.” If the speakers were instruments being used by the band or somebody else this would not be evidence that they were in defendant’s control; but the speakers were not used by anybody, they only reproduced sounds, and that they were placed where defendant directed that they be placed when one of them slipped off onto the dance floor and struck plaintiff is evidence that they were in defendant’s control. Certainly, they *675were not in the control of the band, which could not have placed the speakers elsewhere; and since defendant could have had them placed anywhere it chose, and had employees on the floor who admittedly could have moved or changed the speakers as they saw fit, it can hardly be claimed that they were in no one’s control. Since it is unlikely that the speaker would have fallen onto plaintiff if proper care had been used in placing it on the one under it, or further from the dance floor, the evidence raises a question for the jury in my opinion.